DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 23 March 2021.
The amendment filed 23 March 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 11-15 and 17 were amended in the amendment filed 23 March 2021.
Claims 1-9 and 18-19 are withdrawn from consideration.
Claims 11-17 are pending before the Office and currently examined.
Status of Rejections and Objections Pending Since the Office Action of 25 January 2021
The objections to claims 10-11, 13, 15, and 17 are overcome by Applicant’s amendments to said claims.
The rejections under 35 USC 112(b) or 35 USC 112(pre-AIA ), second paragraph for claims 10-17 are overcome by Applicant’s amendments to said claims.
The rejections under 35 USC 102(a)(1) and 102(a)(2) based upon the Ko reference are overcome by Applicant’s amendments to claim 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation of “a set of layers formed to convert the incident light of the first spectral distribution to an adjusted spectral distribution” (lines 3-5). Claim 17 further describes the set of layers as having “two or more pair of alternating first and second layers, the first layers having a first refractive index, n1, and the second layers having a second refractive index, n2, greater than the first refractive index n1, wherein the second layers each include a first distribution of nanoparticles of a first material” (lines 7-11). Thus, the structure responsible for the conversion of the first spectral distribution to an adjusted spectral distribution is set forth in lines 7-11. Additionally, Applicant’s response contrasts “light filtering” of solar spectrum splitters from “conversion” or “re-distribution of spectral irradiance” (see remarks filed 23 March 2021, pages 11 and 13). However, a review of the prior art indicates that not all structures falling within this claimed layer configuration present the claimed “conversion” in the sense of “re-distribution of spectral irradiance” as argued by Applicant. Convertino et al. (article entitled A New Approach to Organic Solvent Detection: High-Reflectivity Bragg Reflectors Based on a Gold Nanoparticle/Teflon-like Composite Material) teaches alternating 
Claim 17 recites the limitation “the surface-enhanced Raman scattering layer is configured to further convert received light energy of the adjusted spectral distribution to the second spectral distribution according to the second distribution of nanoparticles” (lines 16-18). The limitation of “convert received light energy of the adjusted spectral distribution… according to the second distribution of nanoparticles” is unclear how the “conver[sion of] received light energy” to the second spectral distribution is accomplished “according” to the second distribution of nanoparticle, i.e. does the presence of any nanoparticles in the layer function to convert light, or are specific materials in specific concentrations required, etc. For purposes of examination, the Examiner will interpret the limitation as resulting from any nanoparticles present in the layer as recited in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. (US 2013/0068300 A1; hereinafter “Cornelissen”) in view of Ko et al. (US 2019/0067505 A1; hereinafter “Ko”).
Regarding claim 10, Cornelissen teaches an apparatus (abstract, Figs. 1-3) comprising: 
a photovoltaic cell array (array of solar cells 121 shown in Fig. 1 and further as 210 and 310 in Figs. 2-3; paragraphs 0042 and 0049); 
a spectral converter above the photovoltaic cell array (luminescent converter component 111; paragraphs 0042-0044), 
wherein the spectral converter is configured to convert incident light of a first spectral distribution and received from the planar array of light concentrators to outgoing light of a second spectral distribution and to direct the outgoing light toward the photovoltaic cell array (paragraphs 0042-0044, and 0046), wherein the second spectral distribution has higher spectral irradiance at longer wavelengths than the first spectral distribution (paragraph 0044).
However, Cornelissen is silent to a planar array of light concentrators distributed in a pattern in alignment with the photovoltaic cell array, where the spectral converter is placed between the cell array and the planar array of light concentrators. The Examiner notes Corenlissen teaches an alternative embodiment where light concentrators are used below the 
Ko teaches a solar cell apparatus (abstract; Figs. 1-2). Ko teaches an array of lenses acting as light concentrators (100) are placed above a light guide layer (330) including luminescent members (light conversion members 310, 320; paragraphs 0045-0046). Ko teaches the lenses provide light concentration to the subsequent layers for ultimate conversion by a solar cell array (paragraph 0045).
The devices of Cornelissen and Ko are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Corenlissen and include an array of light concentrators above the light conversion member/spectral converter of Corenlissen as taught by Ko because the in order to provide for light concentration for light conversion by the solar cells of Cornelissen, as taught above by Ko, and because the rearrangement of lenses/concentrators to above the spectral converter amounts to a rearrangement of the parts of Cornelissen as shown in Fig. 4, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP 2144.04 VI. C. The modification would necessarily result in each cell in the photovoltaic cell array receiving light that has been directed through at least one corresponding light concentrator of the planar array of light concentrators (see modified Cornelissen above), and the light concentrators distributed in a pattern in alignment 
The Examiner notes the limitation recited in the preamble of "for retrofit to a photovoltaic cell array for solar power conversion" is a recitation of intended use and/or functional language. Per MPEP 2111.02 II, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). The limitation is considered met so long as the device of the prior art is capable of the use and/or function recited by Applicant; as the device of the prior art modified Cornelissen meets all structural limitations presented by Applicant, the device is therefore capable of the function and use stated by Applicant as there exists no apparent difference between the prior art and the instant claim scope.
Regarding claim 11, modified Cornelissen teaches the device of claim 10; modified Cornelissen further teaches the planar array of light concentrators comprises one or more Fresnel lenses (Ko paragraph 046).

Regarding claim 15, modified Cornelissen teaches the device of claim 10. Ko further teaches the photovoltaic cell array has an encapsulating casing for protection (e.g. surrounding structure in Fig. 4 including frame 500 and insulator 510; paragraph 0066-0068). It would have been obvious to one of ordinary skill in the art to include this casing in the device of modified Cornelissen in order to provide protection to the apparatus, as taught above by Ko.
Regarding claim 16, modified Cornelissen teaches the apparatus of claim 10, the limitations of which are set forth above. The Examiner notes that while modified Cornelissen is silent to distances between two or more of the planar array of light concentrators, the spectral converter, and the photovoltaic cell array are adjustable, making elements adjustable is recognized as being within the ambit of one of ordinary skill in the art and would thus have been an obvious modification to one of ordinary skill in the art to ensure adequate concentration of light onto the cells as required in modified Cornelissen (see Cornelissen paragraphs 0042, 0051-0052, Ko paragraphs 0044-0045, 0064-0067, and MPEP 2144.04 V. D.). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen in view of Ko as applied to claim 11 above, and further in view of Yoshida et al. (US PG Publication 2009/0277502 A1; hereinafter “Yoshida”).

Yoshida teaches solar cell modules (abstract); Yoshida teaches Fresnel lenses in the solar cell modules can be made of various light transmitting materials, including polycarbonate (paragraph 0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Cornelissen and form the Fresnel lenses of polycarbonate because the selection of a known material based upon its suitability for its intended use, in the instant case polycarbonate for a Fresnel lens in a solar cell module, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Yoshida above (see MPEP 2144.07).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen in view of Ko as applied to claim 10 above, and further in view of McDonald et al. (US PG Publication 2009/0165842 A1; hereinafter “McDonald”).
Regarding claim 13, modified Cornelissen teaches the apparatus of claim 10, the limitations of which are set forth above. However, modified Cornelissen is silent to the array of light concentrators comprises a gradient index lens array.
McDonald teaches solar cell concentrating systems (abstract; Fig. 1). McDonald teaches the lens for concentration onto the solar cell(s) may be various lenses, such as Fresnel lens, continuous lens, gradient index lens, among others (paragraph 0023).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen in view of Ko as applied to claim 10 above, and further in view of O’Brien et al. (article entitled Selectively transparent and conducting photonic crystal solar spectrum splitters made of alternating sputtered indium-tin-oxide and spin-coated silica nanoparticle layers for enhanced photovoltaics; hereinafter “O’Brien”) and Gwamuri et al. (article entitled Ambiance-dependent agglomeration and surface-enhanced Raman spectroscopy response of self-assembled silver nanoparticles for plasmonic photovoltaic devices; hereinafter “Gwamuri”).
Regarding claim 17, modified Cornelissen teaches the apparatus of claim 10, the limitations of which are set forth above. However, modified Cornelissen is silent to the specifics of the spectral converter as recited in instant claim 17.
O’Brien teaches photonic crystals for enhanced efficiency in photovoltaic devices (abstract, page 174, paragraph 3). O’Brien teaches the photonic crystal (STCPC; page 174, paragraph 2) includes varying number of bilayers of ITO and SiO2  nanoparticles, including 5 2 nanoparticles corresponds to SiO2/ITO/SiO2/ITO/SiO2/ITO/SiO2/ITO/SiO2/ITO. This structure additionally corresponds to a first layer of SiO2, and then a second layer of ITO/SiO2/ITO, followed by another SiO2 layer, and then ITO/SiO2/ITO, with two layers of each with the aforementioned sequence in the 5 bilayer sequence taught by O’Brien. The first layer of SiO2 and corresponds to the first set with two or more pairs and having a first refractive index n1 of ~1.35 (page 178, paragraph 1), and the second layer of ITO/SiO2/ITO corresponds to the second set with two or more pairs and having a second refractive index n2 of ~2.05, where n2>n1, and a distribution of nanoparticles of a first material (SiO2) in the second layer (see above). O’Brien teaches this photonic crystal allows for tailoring of the incident light to the bandgap of the solar cell (page 174, paragraph 3 and Figs. 2a-b).
The devices of modified Cornelissen and O’Brien are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Cornelissen and include the ITO/SiO2 nanoparticle bilayer structure of O’Brien in order to allow for tailoring of the incident light to the bandgap of the solar cell, as taught above by O’Brien. The modification would necessarily result in the alternating sets of first and second layers, with the second layer having a higher refractive index than the first layer, and the second layer having a distribution of nanoparticles of a first material, as recited in instant claim 17.
However, modified Ko is silent to a surface-enhanced Raman scattering layer that is configured with a second distribution of nanoparticles of a second material to further shift the 
Gwamuri teaches thin films for photovoltaic devices (abstract). Gwamuri teaches the thin films of silver nanoparticles have surface-enhanced Raman scattering responses (abstract and page 037002-5, paragraph 3-page 037002-6, paragraph 1), and are formed of silver nanoparticles in or on an ITO film (page 037002-7, paragraph 2-page 037002-8, paragraph 3). Gwamuri teaches this layer structure is appealing for plasmonic solar cell applications by resonating with the frequencies of the band gap for light trapping enhancement of the solar cell (page 037002-8, paragraphs 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Cornelissen and include the thin film layer Gwamuri in order to allow for resonance with the band gap frequencies of the solar cell to enhance the light trapping for the solar cell, as taught above by Gwamuri. The modification would necessarily result in the layer being a surface-enhanced Raman scattering layer with a second distribution of nanoparticles (see above).
The Examiner notes the limitations wherein a set of layers is “formed to convert the incident light of the first spectral distribution to an adjusted spectral distribution” and a surface-enhanced Raman scattering layer is “configured to further convert received light energy of the adjusted spectral distribution to the second spectral distribution according to the second distribution of nanoparticles" are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed .
Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. Cornelissen in view of Ko teach the features of amended claim 10.
Applicant’s arguments which pertain to the instant grounds of rejection are answered in order presented below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 14 the O’Brien reference is solely intended for improving behavior of layered structural components within the PV cell itself. The Examiner respectfully disagrees. The O’Brien reference does not clearly indicate that the layer structure will only work within the PV cell itself and will not function as a Bragg reflector when separate from the cell. 
Applicant argues on pages 14-15 the Bragg structure of O’Brien is a light splitter that does not change the spectral irradiance of light energy, but just splits light into portions based on wavelength and discarding some portion of energy. The Examiner respectfully disagrees. While the Examiner agrees the O’Brien reference does separate light based on wavelength, the resulting transmitted light is nonetheless a converted spectrum of light relative to the incoming incident light. As the “convert” limitation is indefinite and interpreted as any change of spectral distribution as outlined in the rejection under 35 USC §112(b), the Examiner notes this corresponds to a “conversion” of the spectrum, broadly recited, and thus meets the limitation recited in instant claim 17, absent structural limitations to further distinguish the claimed invention from the O’Brien reference.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high transmittance of light exemplified by Fig. 12A of the instant specification on page 14, maximized transmittance and minimized energy loss on page 15) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues on pages 15-16 the Gwamuri reference does not teach spectral conversion and instead “describes modifying the a-Si:H photovoltaic material with self-assembled silver nanoparticles… to enhance SERS response of the material and to increase absorption, by the treated material of some wavelengths”. The Examiner respectfully disagrees. It is unclear where in the Gwamuri reference the teaching of the nanoparticles/ITO layer is modifying the amorphous photovoltaic material as argued by Applicant. It appears Applicant is arguing the amorphous photovoltaic material includes the nanoparticles and ITO layer, whereas a review of the reference indicates that the layer is placed on a a-Si:H substrate for testing and thus is not mixed with the photovoltaic material (see page 037002-7, paragraph 2, page 037002-8, paragraphs 2-3, and caption under Fig. 6). Thus, it is unclear where the Gwamuri reference requires the nanoparticles and ITO to be mixed into the photovoltaic material.
Applicant additionally argues on page 16 that “enhancing absorption of light of a material reduces the amount of light energy that can be converted and then transmitted… the Gwamuri disclosure teaches away from what the Applicant achieves… [and] one skilled in the art would be discouraged from turning to the Gwamuri disclosure for a suitable solution for efficient spectral conversion”. The Examiner respectfully disagrees. In response to applicant's argument that one would not look to Gwamuir for spectral conversion, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The fact remains that Gwamuri does not disparage, discredit, or otherwise criticize the proposed combination and thus does not constitute a teaching away. The teaching of Gwamuri remains prior art for all 
Applicant’s arguments with respect to claims dependent from independent claim 10 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the dependency from the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726